Citation Nr: 1817942	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative arthritis and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for arthritis, to include degenerative arthritis of the left shoulder acromioclavicular (AC) joint, non-articular arthritis of the right ankle, and osteoarthritis of the left elbow.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for cancer.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In November 2014 and September 2015, the Veteran failed to appear for a travel Board hearing and Board videoconference hearing, respectively, without good cause.  Consequently, his hearing requests are withdrawn.  38 C.F.R. § 20.704(d), (e) (2017).

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Neither the Veteran's degenerative arthritis nor degenerative disc disease of the lumbar spine first manifested in service or to a compensable degree within one year of separation from service. 

2.  Neither the Veteran's degenerative arthritis of left shoulder AC joint, non-articular arthritis of the right ankle, nor osteoarthritis of the left elbow first manifested in service or to a compensable degree within one year of separation from service.

3.  The Veteran's hypertension did not first manifest in service or to a compensable degree within one year of separation from service. 

4.  The Veteran does not have a current diagnosis of a heart disability.

5.  The Veteran does not have a current diagnosis of cancer of any kind.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, to include degenerative arthritis and degenerative disc disease of the lumbar spine, have not been met.  
38 U.S.C. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a) (2017).

2.  The criteria for service connection for arthritis, to include degenerative arthritis of left shoulder AC joint, non-articular arthritis of the right ankle, and osteoarthritis of the left elbow, have not been met.  38 U.S.C. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a).
4.  The criteria for service connection for a heart disability have not been met.  
38 U.S.C. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a).

5.  The criteria for service connection for cancer have not been met.  38 U.S.C. 
§§ 1111, 1112, 1113, 1131, 1132, 1133, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disability

The Veteran contends that his claimed back disability stems from his active duty service.  See October 2010 Statement in Support of Claim.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to service connection on a direct basis as delineated above, service connection may be alternatively be granted on a presumptive basis for certain chronic diseases, such arthritis, pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).  
38 U.S.C. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137.  A chronic disease may be presumptively service connected if it is shown as such in service or within the one year presumptive period under 38 C.F.R. § 3.307(a)(3) and it manifested again thereafter; if it is shown to have manifested to a compensable degree within one year of separation from service; or, if the evidence establishes chronicity and continuity of symptomatology post-service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A review of the claims file establishes the Veteran was diagnosed with degenerative disc changes at the L5-S1 in April 1999.  April 1999 G.F. Imaging Center Lumbar Spine X-ray.  Additionally, he was diagnosed with degenerative joint disease of the lumbar spine in May 1999; more than 30 years post-separation.  See May 1999 Progress Note from Dr. E.J.  There are no other diagnoses of record related to either the lumbar, thoracic, or cervical spine.  Moreover, the April and May 1999 diagnoses are the earliest diagnoses of record.  Given these diagnoses, the current disability element of this claim has been met.  See Shedden, supra. 

Next, the Board examines the evidence of record for an in service incurrence.  A review of the Veteran's service treatment records (STRs) is negative for any complaints of a back condition.  Of note, at the time of his separation examination, no abnormalities were found upon clinical evaluation other than a periorbital edema and tattoos on the upper arms bilaterally.  June 1962 Report of Medical Examination.  Furthermore, he explicitly denied having or having had arthritis or rheumatism; or bone, joint, or other deformity.  See June 1962 Report of Medical History.

Notably, aside from the Veteran's general assertion that his back disability is related to service, he has not submitted any lay statements or evidence in support of this claim.  However, contradicting his general assertion, during a March 1999 disability examination by the Social Security Administration (SSA), he first reported the onset of back pain in 1995 or 1996 following a motor vehicle accident; more than 30 years post-separation.  March 1999 Disability Determination Medical Report; see also July 1999 SSA Pain Questionnaire (the Veteran reported the onset of low back and hip pain in December 1998 following a slip and fall on the ice while coming down some steps).  There is no mention of any back issues prior to 1995.

In light of the above, there is insufficient evidence to established the in service incurrence element of this claim.  See Shedden, supra.  Necessarily, the nexus element of the claim cannot be met as well.  Id.  As such, the Board finds the preponderance of the evidence is against the Veteran's service connection claim for a back disability on a direct basis.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  

Furthermore, the Board finds the preponderance of the evidence does not support service connection on a presumptive basis for the Veteran's degenerative joint disease of the lumbar spine as a chronic disease.  See 38 U.S.C. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303(b), 3.307(a), 3.309(a); see also Fagan, supra.  He was not diagnosed with degenerative joint disease until May 1999; more than 30 years post-separation.  By his own account, as documented in the medical records, the back pain did not manifest, at its earliest, until 1995, which fails to show chronicity and continuity of symptomatology following discharge.  

II.  Service Connection for Arthritis

The Veteran contends that his claimed arthritis stems from his active duty service.  See October 2010 Statement in Support of Claim.

Pursuant to the Board's October 2016 remand directives, the RO attempted to gather more information pertaining to this claim in a November 2016 Letter to the Veteran.  October 2016 Board Decision.  The RO asked him to clarify for which specific joint(s) the claim was for.  However, no response has been received to date.

Aside from the degenerative joint disease of the lumbar spine addressed above, a review of the claims file reveals three other arthritis diagnoses.  In August 1996, he was diagnosed with degenerative joint disease of the left shoulder AC joint; more than 30 years post-separation.  August 1996 G. Regional Medical Center Operative Note.  Then, in January 1999, Dr. E.J., a private treatment provider noted an assessment of non-articular arthritis, probably gout, of the right ankle; more than 30 years post-separation.  January 1999 Progress Note from Dr. E.J.; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 799 (32nd ed.) (2012) (defining "gout" as recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; "articular" gout as gout affecting the joints); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (noting that the terms "osteoarthritis," degenerative arthritis," and "degenerative joint disease" are synonymous with each other).  Lastly, he was diagnosed with osteoarthritis of the left elbow in February 2010; more than 40 years post separation.  February 2010 B. Medical Center Treatment Note.  

With respect to the degenerative joint disease of the left shoulder AC joint, the Veteran's private treatment records show that he injured his left shoulder in a motor vehicle accident in 1996.  July 1996 G. Regional Medical Center Treatment Record (noted the Veteran injured his left arm in a motor vehicle accident in February 1996 and has experienced recurrent episodes of pain and discomfort since; initially he was diagnosed with left rotator cuff tendinitis); August 1996 G. Regional Medical Center Operative Note (noted the Veteran's pre-operative diagnoses were impingement syndrome with a partial rotator cuff tear of the left shoulder); see also March 1999 SSA Disability Determination Medical Report.  

There are no complaints or diagnoses of a left shoulder condition prior to 1996.  The Veteran's STRs are consistent with this observation.  Of significance, at the time of his separation examination, no abnormalities were found upon clinical evaluation other than a periorbital edema and tattoos on the upper arms bilaterally.  June 1962 Report of Medical Examination.  In the accompanying June 1962 Report of Medical History, he categorically denied having or having had arthritis or rheumatism; bone, joint, or other deformity; or painful or "trick" shoulder or elbow.  Furthermore, aside from his general assertion that his arthritis is due to service, he has not submitted any lay statements or evidence suggesting the onset of a left shoulder condition prior to 1996.

Based on the above, while the evidence of record establishes a current diagnosis of degenerative joint disease of the left shoulder AC joint, there is insufficient evidence to establish an in service incurrence.  See Shedden, supra.  As such, the nexus element cannot be established as well.  Id.  As a result, the Board finds the preponderance of the evidence weighs against service connection for degenerative joint disease of the left shoulder AC joint on a direct basis.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; see also Fagan, supra.

In terms of the non-articular arthritis of the right ankle, the only reference to it is contained in the January 1999 Progress Note from Dr. E.J.  At that time, the Veteran complained of pain around the right ankle, which he attributed to a recurrence of gout.  Although his complaint suggested a history of similar symptoms, there is no further information regarding the onset of such symptoms or an earlier formal diagnosis of gout.  In the end, Dr. E.J. diagnosed him with non-articular arthritis, a form of arthritis not affecting the joints.  Dr. E.J. suspected it was likely attributable to gout.

There is no evidence of record demonstrating the Veterans continues to carry a diagnosis of non-articular arthritis or did so at or near the time he filed this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time he files his claim or has a disability during the pendency of the claim, even if the disability resolves prior to adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of a disability prior to the filing of the claim based on the same, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during the pendency of the claim).  

Even accepting the Veteran's diagnosis of non-articular arthritis persists, no in service incurrence has been shown by the STRs recounted above.  See Shedden, supra.  Without an in service incurrence, the nexus element cannot be met.  Id.  In view of the foregoing, the Board finds the preponderance of the evidence does not warrant service connection for non-articular arthritis of the right ankle on a direct basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; see also Fagan, supra.

Likewise, while the Veteran was diagnosed with osteoarthritis of the left elbow in February 2010, the February 2010 B. Medical Center Treatment Note contains no information regarding its onset.  At that time, he simply reported severe left elbow pain.  However, the Board does note in January 2010 he was diagnosed with bursitis of the left elbow.  Unfortunately, the January 2010 B. Medical Center Treatment Note also contains no information regarding the onset of the left elbow bursitis.  There are no complaints or diagnoses of a left elbow condition prior to 2010. 

While the Veteran has a current diagnosis of osteoarthritis of the left elbow, no in service incurrence has been established by the STRs detailed above.  See Shedden, supra.  In fact, the June 1962 Report of Medical History documented his express denial of having or having had elbow pain at the time of his separation examination.  In the absence of an in service incurrence, the nexus element cannot be met.  See Shedden, supra.  For this reason, the Board finds the preponderance of the evidence does not substantiate service connection for osteoarthritis of the left elbow on a direct basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; see also Fagan, supra.

Finally, the Board finds the preponderance of the evidence does not support service connection on a presumptive basis for either the degenerative joint disease of the left shoulder AC joint, non-articular arthritis of the right ankle, or osteoarthritis of the left elbow as a chronic disease.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307(a), 3.309(a); see also Fagan, supra.  The Veteran was not diagnosed with any these conditions until 1996, 1999, and 2010, respectively; more than 30 years after separation from service.  The medical records disclose the onset of the left shoulder AC joint and osteoarthritis of the left elbow these conditions well after one year following discharge.  Although his statements, as logged in the January 1999 Progress Note from Dr. E.J., suggest the onset of his non-articular arthritis of the right ankle prior to January 1999, it lacks sufficient detail to show it manifested to a compensable degree within one year of separation, or chronicity and continuity of symptomatology following discharge.  



III.  Service Connection for Hypertension

The Veteran contends that his hypertension stems from his active duty service.  See January 2013 Statement in Support of Claim.  

There is no doubt the Veteran has a current diagnosis of hypertension.  The first diagnosis of record of hypertension comes in December 1997.  December 1997 Progress Note from Dr. E.J.  Therefore, the current disability element of this claim has been met.  See Shedden, supra. 

A review of the Veteran's STRs is silent for any diagnosis of hypertension or blood pressure issues.  In fact, at the time of his separation examination, his blood pressure was 120 (systolic)/70 (diastolic) millimeters of mercury (mm Hg).  See June 1962 Report of Medical Examination; see also June 1962 Report of Medical Examination (the Veteran denied having or having had a high or low blood pressure issue); 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (the VA defines the term "hypertension" as having a diastolic pressure predominantly 90 mm Hg or greater, and the term "isolated systolic hypertension" as having systolic blood pressure predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg) (2017).  His blood pressure was fairly consistent with his blood pressure at the time of enlistment, which was 120/74 mm Hg.  November 1961 Report of Medical Examination. 

Again, other than the Veteran's general assertion that his hypertension is related to service, he has not submitted any lay statements or evidence in support of this claim.  A careful review of his private treatment records discloses no information suggesting the onset of his hypertension in service.  There is no mention of any blood pressure issues or diagnosis of hypertension contained in the claims file until December 1997.  Consequently, the in service element of this claim cannot be met.  See Shedden, supra.  Naturally, the nexus element cannot be met as well.  Id.  Accordingly, the Board finds the preponderance of the evidence does not support his service connection claim for hypertension on a direct basis.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.

The Board is also cognizant that hypertension, like arthritis, is also eligible for service connection on a presumptive basis as chronic disease pursuant to 
38 C.F.R. §§ 3.307(a) and 3.309(a).  38 U.S.C. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137.  However, as the first diagnosis of record comes in December 1997; there is no evidence of record demonstrating manifestation to a compensable degree within one year of separation; and there is no evidence of record establishing chronicity and continuity of symptomatology following discharge, the Board finds the preponderance of the evidence does not support service connection on a presumptive basis for hypertension as a chronic disease.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307(a), 3.309(a); see also Fagan, supra.  

IV.  Service Connection for a Heart Disability

The Veteran contends that his claimed heart disability stems from his active duty service.  See January 2013 Statement in Support of Claim.  

A review of the medical records of evidence shows that in August 1996, an imaging study of the Veteran's chest showed was negative.  August 1996 C. Regional Medical Center Imaging Study.  Of import, his heart size was found to be normal, and the aorta and bony structures looked unremarkable.  

There is no other evidence of record regarding the Veteran's heart, much less establishing a current heart disability.  Thus, the current disability element of this claim cannot be met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim).  As a result, the Board finds the preponderance of the evidence does not support his service connection claim for a heart disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.

V.  Service Connection for Cancer

The Veteran contends that his claimed cancer stems from his active duty service.  See January 2013 Statement in Support of Claim.  

Like the service connection claim for arthritis, in accordance with the Board's October 2016 remand directives, the RO attempted to gather more information pertaining to this claim in a November 2016 Letter to the Veteran.  October 2016 Board Decision.  The RO asked him to clarify what type of cancer the claim was for.  However, no response has been received to date.

A review of the medical records of evidence shows the Veteran underwent a prostate biopsy in April 2012 due to mild prostatic enlargement.  March 2012 Consultation with Dr. G.E.K.; April 2012 Final Prostate Biopsy Report.  However, the biopsy ultimately revealed benign prostatic glands and stroma.  April 2012 Final Prostate Biopsy Report; April 2012 Treatment Note from Dr. J.W. (noted there was no evidence of any cancer seen following the prostate biopsy).

There is no other evidence of record concerning cancer of any kind, much less 
establishing a current diagnosis of cancer.  As such, the current disability element of this claim cannot be met.  See Brammer, supra.  Therefore, the Board finds the preponderance of the evidence does not support the Veteran's service connection claim for cancer.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.


ORDER

Service connection for a back disability, to include degenerative arthritis and degenerative disc disease of the lumbar spine, is denied.

Service connection for arthritis, to include degenerative arthritis of the AC joint of the left shoulder, non-articular arthritis, osteoarthritis of the left elbow, is denied.

Service connection for hypertension is denied.

Service connection for a heart disability is denied.

Service connection for cancer is denied.
REMAND

I.  Service Connection for a Bilateral Hearing Loss Disability and Tinnitus

The Veteran contends that his claimed bilateral hearing loss disability and tinnitus stem from his active duty service.  See October 2010 Statement in Support of Claim.

In furtherance of this claim, the Veteran has not submitted any lay statements or evidence in support other than his general assertion that the claimed conditions are due to service.  However, in an April 2013 Statement of Accredited Representative in an Appealed Case, his representative argued that he was exposed to hazardous noise in service.  More specifically, he was assigned to an artillery unit.  April 2013 Statement of Accredited Representative in an Appealed Case; DD Form 214 (confirms the Veteran was assigned to an artillery unit, armored division).  

According to his representative, this meant that he was exposed to extremely loud noise from guns that when fired had concussive force.   April 2013 Statement of Accredited Representative in an Appealed Case.  Therefore, it would be natural to assume he sustained acoustic trauma to his ears leading to hearing loss and tinnitus. 

Here, again, the Veteran has simply asserted he has a bilateral hearing loss disability and tinnitus, which stem from his service, without further detail.  Nonetheless, the threshold for whether the evidence indicates that a current disability may be related to an in service event is a low one for purposes of determining whether a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103(A)(d)(2)(B) (2012).  As he has yet to be afforded a VA examination with respect to these claims, and the McLendon elements necessitating a VA examination have been met, a remand is necessary.




II.  Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his claimed acquired psychiatric disability stems from his active duty service.  See October 2010 Statement in Support of Claim.

A review of the Veteran's STRs reveals that he was diagnosed with severe, chronic emotional instability reaction in service.  May 1962 Mental Hygiene Consultation Service; see also June 1962 Report of Medical History (the examiner noted mild nervousness at the time of the Veteran's separation examination).

The Board notes the Veteran has not undergone a VA examination with respect to this claim.  Once again, he has simply asserted that he has an acquired psychiatric disability, which is related to his service without further detail.  Nevertheless, given this contention and the diagnosis in service, the McLendon elements necessitating a VA examination have been met in this instance as well, and a remand is necessary.  McLendon, supra; see also 38 U.S.C. § 5103(A)(d)(2)(B) (2012).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether there are any outstanding VA or private treatment records pertaining to his service connection claims for a bilateral hearing loss disability, tinnitus, and an acquired psychiatric disorder.  Secure any necessary authorization from him to obtain them.  Thereafter, obtain a copy of the treatment records from each treatment provider or facility identified by him.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed bilateral hearing loss disability and tinnitus.

After reviewing the record, the examiner should:

a. Determine whether the Veteran has a current hearing loss disability, bilaterally or otherwise.

b. Determine whether the Veteran has tinnitus.

c. If the Veteran has a current hearing loss disability and/or tinnitus, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service, to include his exposure to artillery fire, and explain why.

d. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements of record, if any.

3. Schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed acquired psychiatric disorder.

After reviewing the record, the examiner should:

a. Determine whether the Veteran has a current acquired psychiatric disorder.

b. Identify all prior diagnoses of an acquired psychiatric disorder and reconcile them with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service, to include his diagnosis of severe, chronic emotional instability reaction, and explain why

d. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements of record, if any.

4. Once each of the above requests has been completed to the extent possible, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


